Case 7:20-cv-00268 Document 33 Filed on 08/26/21 in TXSD Page 1 of 5
Case 7:20-cv-00268 Document 33 Filed on 08/26/21 in TXSD Page 2 of 5
Case 7:20-cv-00268 Document 33 Filed on 08/26/21 in TXSD Page 3 of 5
Case 7:20-cv-00268 Document 33 Filed on 08/26/21 in TXSD Page 4 of 5
 Case 7:20-cv-00268 Document 33 Filed on 08/26/21 in TXSD Page 5 of 5




       necessary to effectuate this stipulated judgment.

   1. Defendant shall save and hold hmmless the United States from all claims or liability

       resulting from any unrecorded leases or agreements affecting the interests in the property

       taken in this proceeding on the date of taking.

  m. This joint stipulation and motion is binding on the heirs, trustees, executors,

       administrators,devisees, successors, assigns, agents, and representatives of Defendant.

  n. The parties request that the Court enter an order closing this case on the Court's docket.


                                                   Respectfully submitted,
  FOR DEFENDANT:                                   JENNIFER B. LOWERY
                                                   Acting United States Attorney
                                                   Southern District of Texas


 By:     sf����� By:sf� 1?(e44u
         San Ju     tai�a               ALYSSA IGLESIAS
         Dependent Administrator of the Assistant United States Attorney
         Estate of Martin Corona Garza  Southern District of Texas No. 3610302
                                        Florida Bar No.: 103383
                                        1701 W. Bus. Highway 83, Suite 600
                                        McAllen, TX 78501
                                        Telephone: (956) 618-8010
                                        Facsimile: (956) 992-9425
                                        E-mail: Alyssa.Iglesias@usdoj.gov
                                        Attorney in Charge for the United States



                              CERTIFICATE OF SERVICE

I, do hereby certify that on this 26th day of August 2021, a copy of the foregoing was served via

        the District ECF system on all counsel of record and by regular mail to all other parties.



                                           By:     sf� 1?(e44u
                                                   ALYSSA IGLESIAS
                                                   Assistant United States Attorney
                                          Page 5 ofS
                                         Joint Motion
